DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on December 29th, 2021, amended claims 1-2, 4-6, 8, 12, 14-18, 20, 26, and new claims 28-40 are entered. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29th, 2021 has been entered.
Response to Arguments
Applicant's remarks and amendments with respect to the claim objection have been fully considered. The objection is withdrawn in view of the amendment.
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant’s arguments with respect to claim(s) 1-12, 14-18, and 20-27 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claims 6, 15, and 29 are objected to because of the following informalities:  
Claim 6 recites “occurances” in line 3, but should read “occurrences”
Claim 15 recites “occurances” in line 4, but should read “occurrences”
Claim 29 recites “occurances” in line 3, but should read “occurrences”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15-17, 20, 23, 25, 30-31, 34, and 37 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “based on a sharp increase in the slope of PLV and ALV occurrences respectively, versus synchrony level” in lines 3-4. Although the specification discloses the slope of PLV 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 11, 15-17, 20, 23, 25, 27, 29, 30-32, 34, 37, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sharp” in claims 6, 15, and 29 is a relative term which renders the claim indefinite. The term “sharp” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim 11 recites “the frequency filter passes frequencies from 0.1 Hz to 50 Hz and using low pass filtering to remove DC signal components, high pass filtering to eliminate aliasing effects, and notch filtering to attenuate power line noise” in lines 1-3. It is unclear whether Claim 11 is referring to three different filters—frequency filter, low pass filter, high pass filter—or one frequency filter that is made up of two components—low pass filter and high pass filter. 
Claim 27 recites “comprising after, receive” in line 1. It is unclear as to what element “after” is referring to.
Claim 40 recites the limitation "the active circuits" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-6, 8-9, 14, 21-22, 24, 27, 29, and 32-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NPL Myers et al (Myers, Mark H., and Robert Kozma. "Seizure prediction through dynamic synchronization measures of neural populations." 2009 International Joint Conference on Neural Networks. IEEE, 2009).
Regarding Claim 1, NPL Myers discloses a system comprising: 
at least one computing device (EEG System; II. EEG DATA); 
(Examiner’s Note: The EEG system is a computing device, which would include software to execute the method), causes the at least one computing device to: 
receive a first series of electroencephalograph (EEG) signals from a first sensor and a second corresponding series of EEG signals from a second sensor (two electrodes…a pair of electrodes; A. Hilbert Transformations-B. Measuring the degree of synchrony), the first sensor and the second sensor positioned on a scalp of an individual (A high density array of electrodes was placed onto the surface of the scalp of a neurosurgical patient; II. EEG DATA); 
determine a phase lock value (PLV) based at least in part on the first series of EEG signals and the second corresponding series of EEG signals, wherein the PLV is determined using the exponential power of the differences between a calculated phase of the first series of EEG signals at time t, and a calculated phase of the second series of EEG signals at time t (See Equation (5) defining how to calculate phase lock value; B. Measuring the degree of synchrony); 
predict an onset of a seizure event for the individual by comparing the PLV with a calculated patient threshold for the individual (C. Prediction and State Quantification-V. DISCUSSION); and 
transmit a notification in response to a seizure prediction horizon indicative of an onset of the seizure event for the individual when the PLV rises above the calculated patient threshold (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure…the alarm must be set within a proper distance before a seizure occurrence…a time interval after an alarm is set, which is called the seizure prediction horizon (SPH) and denoted as prediction marker; B. Measuring the degree of synchrony).  

Regarding Claim 4, NPL Myers discloses wherein the comparison indicates that the PLV exceeds the calculated patient threshold for a time period (It is found that PLV values within the abnormal/normal channel comparison rises above a threshold mark that represents the seizure state of the time series. The PLV values that rises above the threshold line within the time series may represent an alarm that predicts the occurrence of the seizure state. Our current direction is to provide a 10 minute window of warning for our method to be considered feasible. Additional experimentation may be able to increase this alarm system to 20-30 minutes; B. Measuring the degree of synchrony).  

Regarding Claim 5, NPL Myers discloses wherein determining the PLV further comprises determining a level of phase synchrony based at least in part on the first series of EEG signals and the second series of EEG signals, the level of phase synchronicity being assigned a value of between 1 for near synchrony and 0 for non-synchrony (The degree of phase-locking between a pair of EEG channels was quantified by the phase differences of each electrode, where n is the number of data points in each time window. This phase-locking value (PLV) varies between 1 for phase locked signals, and 0 for independent signal; V. Measuring the degree of synchrony).  

Regarding Claim 6, NPL Myers discloses wherein the calculated patient threshold is based at least in part on previous EEG patient data associated with the individual (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure, illustrated in Figs 4c. The optimal threshold is determined retrospectively as follows. Considering a given PLV value, the number of seizures preceded by a threshold divided by the total number of seizures investigated, yields the sensitivity of the prediction method. This calculation is performed per patient; B. Measuring the degree of synchrony) and is determined based on a sharp increase in the slope of PLV occurances versus synchrony level between chaotic basal neural firing and abnormal seizure firing (See “S” and “P” arrows that correspond to the sharp increases in slope of the PLV occurrences in Figures 4(b), 5(b-g)).  

receiving a first series of electroencephalograph (EEG) signals (EEG System; II. EEG DATA) from a first sensor and a second corresponding series of EEG signals from a second sensor (two electrodes…a pair of electrodes; A. Hilbert Transformations-B. Measuring the degree of synchrony), 
wherein the first sensor and the second sensor are positioned on a scalp of an individual (A high density array of electrodes was placed onto the surface of the scalp of a neurosurgical patient; II. EEG DATA); 
applying a frequency filter to a first electroencephalograph (EEG) signal from a first sensor and a second EEG signal from a second sensor, the frequency filter comprises a Remez filter (EEG data filtering was accomplished using a Remez filter within the 12- 20 Hz range in order to isolate the seizure occurrence; IV. RESULTS); -3-Application Number: 16/081,551 Docket Number: 822038-1010 
receiving, in a computing device, a first series of filtered EEG signals and a second corresponding series of filtered EEG signals (The two selected channels are analyzed; IV. RESULTS); 
calculating, by the computing device, a phase lock value (PLV) synchrony level based at least in part on the first series of filtered EEG signals and the second corresponding series of filtered EEG signals (phase lock value (PLV); B. Measuring the degree of synchrony), 
wherein the PLV synchrony level is determined using the exponential power of the differences between a calculated phase of the first series of EEG signals at time t, and a calculated phase of the second series of EEG signals at time t (See Equation (5) defining how to calculate phase lock value; B. Measuring the degree of synchrony); 
detecting, by the computing device, an onset of a seizure event for the individual by comparing the PLV synchrony level with a calculated patient threshold for the individual (C. Prediction and State Quantification-V. DISCUSSION); and 
(A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure…the alarm must be set within a proper distance before a seizure occurrence…a time interval after an alarm is set, which is called the seizure prediction horizon (SPH) and denoted as prediction marker; B. Measuring the degree of synchrony).  

Regarding Claim 9, NPL Myers discloses wherein the second sensor is a reference EEG signal (We also take the channel with lowest STD as our comparison or reference channel. These two channels will be used as input to our algorithm; IV. RESULTS).  

Regarding Claim 14, NPL Myers discloses wherein the comparison indicates that the PLV synchrony level exceeds the calculated patient threshold for a time period (It is found that PLV values within the abnormal/normal channel comparison rises above a threshold mark that represents the seizure state of the time series. The PLV values that rises above the threshold line within the time series may represent an alarm that predicts the occurrence of the seizure state. Our current direction is to provide a 10 minute window of warning for our method to be considered feasible. Additional experimentation may be able to increase this alarm system to 20-30 minutes; B. Measuring the degree of synchrony).  

Regarding Claim 21, NPL Myers discloses wherein the notification comprises time interval data determined from prior EEG data from the individual (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure, illustrated in Figs 4c; B. Measuring the degree of synchrony; Examiner’s Note: Figure 4C shows the alarm containing the time interval data for the patient).  
(A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure, illustrated in Figs 4c; B. Measuring the degree of synchrony; Examiner’s Note: Figure 4C shows the alarm containing the time interval data for the patient).  

Regarding Claim 24, NPL Myers discloses wherein after receiving, in the computing device, the first and second series of filtered EEG signals (The two selected channels are analyzed; IV. RESULTS), applying EEG signal decompose to the first and second filtered signals using Hilbert transformations in order to calculate a phase and an amplitude of the signals (A. Hilbert Transformations) and then calculating, by the computing device, the phase lock synchrony level based at least in part on the first series of filtered EEG signals and the second corresponding series of filtered EEG signals (phase lock value (PLV); B. Measuring the degree of synchrony).  

Regarding Claim 27, NPL Myers discloses further comprising after, receive a first series of electroencephalograph (EEG) signals from a first sensor and a second corresponding series of EEG signals from a second sensor (The two selected channels are analyzed; IV. RESULTS), the first sensor and the second sensor positioned on a scalp of an individual (A high density array of electrodes was placed onto the surface of the scalp of a neurosurgical patient; II. EEG DATA), apply a Remez filter to remove spurious noise (EEG data filtering was accomplished using a Remez filter within the 12- 20 Hz range in order to isolate the seizure occurrence; IV. RESULTS), apply EEG signal decompose via the Hilbert transformations in order to calculate the phase and amplitude of the signal (A. Hilbert Transformations), and then determine a phase lock value based at least in part on the first series of EEG (phase lock value (PLV); B. Measuring the degree of synchrony). 

Regarding Claim 29, NPL Myers discloses wherein the calculated patient threshold is based at least in part on previous EEG patient data associated with the individual (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure, illustrated in Figs 4c. The optimal threshold is determined retrospectively as follows. Considering a given PLV value, the number of seizures preceded by a threshold divided by the total number of seizures investigated, yields the sensitivity of the prediction method. This calculation is performed per patient; B. Measuring the degree of synchrony) and is determined based on a sharp increase in the slope of PLV occurances versus synchrony level between chaotic basal neural firing and abnormal seizure firing (See “S” and “P” arrows that correspond to the sharp increases in slope of the PLV occurrences in Figures 4(b), 5(b-g)).  

Regarding Claim 32, NPL Myers discloses wherein the phase is calculated by the arctan(imaginary/real) part of the signal (See Equation 4) following Hilbert transformations (A. Hilbert Transformations), and the amplitude is calculated by the square root of the sum of the real and imaginary parts of the Hilbert transformation (See Equation 3).  

Regarding Claim 33, NPL Myers discloses wherein the phase is calculated by the arctan(imaginary/real) part of the signal (See Equation 4) following Hilbert transformations (A. Hilbert Transformations), and the amplitude is calculated by the square root of the sum of the real and imaginary parts of the Hilbert transformation (See Equation 3).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3, 18, 26, 35-36, and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Myers in view of Bukhman (U.S. Publication No. 2011/0270095).
Regarding Claim 3, although NPL Myers discloses transmitting a notification (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure; B. Measuring the degree of synchrony), NPL Myers fails to disclose specifically transmitting the notification via a wireless transmitter to a remote communication device.  
Bukhman discloses wherein transmitting the notification further comprises transmitting the notification via a wireless transmitter to a remote communication device (A warning may be given as a warning sound (audio tone) or light implemented by a medical device or a signal may be transmitted (via one or more leads or wirelessly) to a separate device adapted to receive an indication of an epilepsy event. Other types of warnings include an automated email, text message, telephone call, or video message sent from a medical device or a unit in communication with a medical device to the patient’s cellular telephone, PDA, computer, television, etc.; [0079]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the notification teachings of Bukhman into those of NPL Myers in order to allow the patient, caregiver, or physician to take measures protective of the patient’s well-being and those of others in different situations (Bukhman [0079]).

Regarding Claim 18, although NPL Myers discloses wherein the notification is directed to a seizure control system (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure…the alarm must be set within a proper distance before a seizure occurrence…a time interval after an alarm is set, which is called the seizure prediction horizon (SPH) and denoted as prediction marker; B. Measuring the degree of synchrony), NPL Myers fails to disclose wherein the seizure control system is configured to deliver electrical stimulation to the brain of the individual when the PLV rises above the calculated patient threshold.  
Bukhman discloses wherein the notification is directed to a seizure control system, wherein the seizure control system is configured to deliver electrical stimulation to the brain of the individual when the PLV rises above the calculated patient threshold (With regard to an electrical stimulation treatment, the parameters of electrical signal therapy…The combination of treatment, if any, may be determined based upon the results of the comparison of the calculated nonlinear analysis parameter(s) to threshold values; [0208]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the electrical stimulation teachings of Bukhman into those of NPL Myers in order to provide treatment or therapy when threshold values are surpassed (Bukhman [0208]).

(The level of phase synchrony between EEG signals a pair of electrodes was measured using a window of n time steps; in our case n =1000. This analysis is performed between locations 1 (normal) and 61 (abnormal); see Figure 1; B. Measuring the degree of synchrony).  

Regarding Claim 35, although NPL Myers discloses transmitting a notification (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure; B. Measuring the degree of synchrony), NPL Myers fails to specifically disclose wherein the notification is configured as a text, email, or vibration notification transmitted to a receiver.  
Bukhman discloses wherein the notification is configured as a text, email, or vibration notification transmitted to a receiver (Based upon this determination, the nonlinear analysis module 285 may initiate one or more of several responsive actions, including generating an indication of at least one of an epileptic event or an impending epileptic event…Nonlinear analysis module 285 may initiate other responsive actions such as providing an audible, visible, or tactile alert to the patient…communicating with one or more of database unit 250 or remote device 292, or notifying emergency services via email or autophone communications; [0185]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the notification teachings of Bukhman into those of NPL Myers in order to allow the patient, caregiver, or physician to take measures protective of the patient’s well-being and those of others in different situations (Bukhman [0079]).

Regarding Claim 36, although NPL Myers discloses transmitting a notification (A threshold PLV of the is used to predict raise an alarm in order predict an impending seizure; B. Measuring the degree of synchrony), NPL Myers fails to specifically disclose wherein the notification is configured as a text, email, or vibration notification transmitted to a receiver.  
Bukhman discloses wherein the notification is configured as a text, email, or vibration notification transmitted to a receiver (Based upon this determination, the nonlinear analysis module 285 may initiate one or more of several responsive actions, including generating an indication of at least one of an epileptic event or an impending epileptic event…Nonlinear analysis module 285 may initiate other responsive actions such as providing an audible, visible, or tactile alert to the patient…communicating with one or more of database unit 250 or remote device 292, or notifying emergency services via email or autophone communications; [0185]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the notification teachings of Bukhman into those of NPL Myers in order to allow the patient, caregiver, or physician to take measures protective of the patient’s well-being and those of others in different situations (Bukhman [0079]).

Regarding Claim 38, although NPL Myers discloses when a notification is deemed a false positive (false prediction; B. Measuring the degree of synchrony), NPL Myers fails to specifically disclose the one hour timeframe of wherein the notification is deemed to be a false positive if not followed by a seizure event within one hour of the notification.  
Bukhman discloses wherein the notification is deemed to be a false positive if not followed by a seizure event within one hour of the notification (It should be noted that an epilepsy event involving a prediction may sometimes be a false positive (e.g., an actual seizure may not occur within a specified time for example 1 hr., 30 minutes, or 5 minutes, depending upon the type of warning desired—of the seizure prediction or indication of elevated risk; [0086]).
(Bukhman [0086]).

Regarding Claim 39, although NPL Myers discloses when a notification is deemed a false positive (false prediction; B. Measuring the degree of synchrony), NPL Myers fails to specifically disclose the one hour timeframe of wherein the notification is deemed to be a false positive if not followed by a seizure event within one hour of the notification.  
Bukhman discloses wherein the notification is deemed to be a false positive if not followed by a seizure event within one hour of the notification (It should be noted that an epilepsy event involving a prediction may sometimes be a false positive (e.g., an actual seizure may not occur within a specified time for example 1 hr., 30 minutes, or 5 minutes, depending upon the type of warning desired—of the seizure prediction or indication of elevated risk; [0086]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the timeframe teachings of Bukhman into those of NPL Myers in order to accurately account for false positives within a specified time and keep up a consistent standard for the type of warning and indication of elevated risk (Bukhman [0086]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Myers in view of Thornton (U.S. Patent No. 5,564,433; previously cited).
Regarding Claim 7, NPL Myers fails to disclose that the first sensor and the second sensor are coupled to a cap worn on the scalp of the individual.
(electrode assembly 42) are coupled to a cap (cap Element 36) worn on the scalp of the individual (As shown in FIG. 3, the assemblies 42 and 52 thru 76 were employed and positioned, approximately, according to the 10-20 placement system. FIG. 4 shows the inside of the cap 36. The two electrode assemblies 58 and 76 were positioned in the split between the hemispheres in the frontal lobes. The remainder of the electrode assemblies were positioned in the cap 36 and corresponding on the head 40 (FIG. 2) in a geometric fashion to proportionally cover as equally as possible the scalp above the frontal brain lobes (6 left frontal and 6 right frontal); Column 9 Lines 51-60; Figure 2).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the cap teachings of Thornton into those of NPL Myers in order to easily attach and remove the electrodes from the scalp.

Claims 10, 12, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over NPL Myers in view of Luo et al (U.S. Publication No. 2012/0197092; cited by Applicant; previously cited).
Regarding Claim 10, NPL Myers fails to disclose that a third sensor is positioned on a lobe of a first ear of the individual and a fourth sensor as a ground reference is positioned on a lobe of a second ear of the individual.
Luo discloses that a third sensor is positioned on a lobe of a first ear of the individual (In some embodiments, seizure detection system 400 includes more than one EEG sensor 402. In some embodiments, EEG sensor 402 is located in different locations based on each user's needs and/or preferences…In some embodiments, the seizure detection system 400 includes a grounded ear clip 406 to reduce the amount of noise; [0026]) and a fourth sensor as a ground reference (reference EEG sensor 404 is mounted/provided on appropriate locations of the user's head for EEG signal detection; [0026]) is positioned on a lobe of a second ear of the individual (Figure 4; Element 404 is positioned on the earlobe of the individual).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the ear teachings of Luo into those of NPL Myers in order to have the ears serve as reference points.

Regarding Claim 12, NPL Myers fails to disclose that the first sensor or the second sensor, or both sensors, are a dry, active electrode.  
Luo discloses that the first sensor is a dry, active electrode (a system for seizure detection/monitoring is provided that can be mounted directly on a user's head using active dry EEG sensors; Paragraph 17; active EEG sensor 320; Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the dry electrode teachings of Luo into those of NPL Myers in order to eliminate the need for conductive gels or glues for installation.

Regarding Claim 28, NPL Myers fails to disclose wherein the first sensor and second sensor each comprise dry active electrodes.  
Luo discloses wherein the first sensor and second sensor each comprise dry active electrodes (a system for seizure detection/monitoring is provided that can be mounted directly on a user's head using active dry EEG sensors; Paragraph 17; active EEG sensor 320; Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the dry electrode teachings of Luo into those of NPL Myers in order to eliminate the need for conductive gels or glues for installation.
	
11 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Myers in view of NPL Abdelhalim “Phase-Synchronization Early Epileptic Seizure Detector VLSI Architecture” IEEE Trans Biomed Circuits Syst. 2011;5(5):430-438. doi:10.1109/TBCAS.2011.2170686 (cited by Applicant; previously cited).
Regarding Claim 11, NPL Myers fails to disclose that the frequency filter passes frequencies from 0.1 Hz to 50 Hz and using low pass filtering to remove DC signal components, high pass filtering to eliminate aliasing effects, and notch filtering to attenuate power line noise.  
NPL Abdelhalim discloses that the frequency filter passes frequencies from 0.1 Hz to 50 Hz (Then, for each contact pair, the signal spectrum was separated into five frequency bands via high-Q bandpass filters: delta (0.5–4 Hz), theta (4–8 Hz), alpha (8–13 Hz), a sub-band of beta (15–25 Hz) and gamma (30–48 Hz); Page 6 Column 1) and using low pass filtering to remove DC signal components, high pass filtering to eliminate aliasing effects (The proposed analog front-end utilizes two stages of AC-coupled amplifiers with a gain of 1000 V/V (60 dB), and tuneable low-pass and high-pass filters to maintain a bandwidth between 0.1 Hz and 5 kHz; Page 2 Column 2), and notch filtering to attenuate power line noise (finite impulse (FIR) filters can be classified as notch filtering; Page 3 Column 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the filtering teachings of NPL Abdelhalim into those of NPL Myers in order to eliminate noise in order to accurately predict a seizure condition.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over NPL Myers and NPL Abdelhalim as applied to claim 11 above, and further in view of Luo.
Regarding Claim 40, NPL Abdelhalim discloses wherein the attenuation occurs within the active circuits of the first and second sensors (finite impulse (FIR) filters can be classified as notch filtering; Page 3 Column 1; Examiner’s Note: as stated in Claim 11, the notch filters are used to attenuate noise).  
NPL Myers and NPL Abdelhalim fail to disclose wherein the first sensor and the second sensor are dry active electrodes.
Luo discloses wherein the first sensor and second sensor are dry active electrodes (a system for seizure detection/monitoring is provided that can be mounted directly on a user's head using active dry EEG sensors; Paragraph 17; active EEG sensor 320; Figure 3).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the dry electrode teachings of Luo into those of NPL Myers in order to eliminate the need for conductive gels or glues for installation.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The Examiner suggests incorporating the details of claim 2 into claim 15 as well as mitigating the above 112(b) and 112(a) issues.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791     
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791